COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Kathy L. Jones-Hospod,                          §             No.08-22-00066-CV

                       Appellant,                 §               Appeal from the

  v.                                              §              425th District Court

  Stanley Hospod,                                 §         of Williamson County, Texas

                        Appellee.                 §             (TC# 19-2565-F425)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until August 29, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Susan C. Norman, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before August 29, 2022.

       IT IS SO ORDERED this 23rd day of August, 2022.


                                                  PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.